             Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 1 of 23



UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
HESHAM AWAD, SHERIN AWAD, AHMED
AWAD, JEHAN AWAD, NABIL EL SHAIKH,
ASHA EL SHAIKH, YUSUF ELSHAIKH,                                         18 Civ. 10810 ( ) ( )
OMAR ELSHAIKH and MOHAMED OMAR,

                                   Plaintiffs,                           COMPLAINT AND
                                                                         JURY DEMAND
         -against-

SHARIF OMAR and SAMI OMAR,

                                    Defendants.
----------------------------------------------------------------x

        Plaintiffs, HESHAM AWAD, SHERIN AWAD, AHMED AWAD, JEHAN AWAD,

NABIL EL SHAIKH, ASHA EL SHAIKH, YUSUF ELSHAIK, OMAR ELSHAIKH and

MOHAMED OMAR (collectively, “Plaintiffs”), by and through their attorneys, Klein &

Solomon, LLP, as and for their Complaint herein, allege as follows:

                                            Summary of the Suit

        1.       This case involves a long-term scheme by Defendants, SHARIF OMAR and

SAMI OMAR (collectively, “Defendants”), to steal their sisters’ interest in a valuable family

pharmaceutical company and the real estate upon which the pharmaceutical manufacturing plant

is located, and to loot two other family real estate investments located in New York City to the

financial detriment of all of the Plaintiffs. Over the past eight years, Defendants (i) out-right stole

Plaintiffs SHERIN AWAD’s (“Sherin”) and ASHA EL SHAIKH’s (“Asha” and collectively

with Sherin, the “Sisters”) shares of stock in Liptis Pharmaceuticals USA Inc. and Liptis Holding

Corp. (collectively referred to herein as “Liptis”), and (ii) misappropriated over $20,000,000 in

cash from two other entities owned by the Plaintiffs, New Life Holding Corp. (“New Life”) and

Omar Holding Corp. (“Omar Holding”), by diverting, commingling and misappropriating the


                                                         1
             Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 2 of 23



proceeds from loans secured by mortgages on the properties owned by New Life and Omar

Holding.

        2.         For many years prior to 2009, Lotfi Omar (“Lotfi”), the Omar family patriarch

and father of Plaintiffs, Sherin Awad and Asha El Shaikh, and the Defendants, owned and

operated a family retail pharmacy known as Leptis Drugs at 1612 Westchester Ave, Bronx, New

York (the “Bronx Property”). Lotfi purchased the Bronx Property in 1980 through his real estate

investment entity, Omar Holding. Sherin and Asha both obtained their pharmacist licenses and

worked alongside their father at Leptis Drugs for many years. Sherin’s husband, Hesham Awad,

worked alongside Lotfi as a manager in the store for over sixteen years.

        3.         Upon retiring from Leptis Drugs in 2009, Lotfi turned over control of the Bronx

Property to the Defendants. Soon after, Defendants leased the building on the Bronx Property,

where Leptis Drugs operated, to Walgreens Company. However, in order to induce Walgreens to

lease the premises, Defendants committed Sherin and Asha to work for Walgreens as

pharmacists for two years, in order to facilitate the transition from Leptis Drugs to Walgreens.

        4.         In or about 2008, Sami Omar, Sherin and Asha purchased the property at 110 Red

Schoolhouse Road, Spring Valley, New York (the “Liptis Property”), and re-developed the

existing building into a pharmaceutical manufacturing plant and corporate offices for Liptis

Pharmaceuticals USA Inc. The shares of stock for Liptis (both the holding company that owns

the Liptis Property and the operating entity) were divided between Plaintiffs, Sherin Awad and

Asha El Shaikh, and Sami. In accordance with Islamic law, since sons inherit two shares for each

share inherited by daughters, the Defendant Sami Omar received a fifty (50%) percent interest in

the two Liptis entities, while the Sisters each received a twenty-five (25%) interest in the two

Liptis entities.



                                                  2
             Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 3 of 23



        5.       In or about 2009, Defendants began borrowing money using the properties owned

by Omar Holding and New Life as collateral. In or about 2011, Defendants forged transfer

documents and tax returns in order to steal the Sisters’ shares of stock in both Liptis entities.

The Sisters neither agreed to sell their shares of stock in Liptis, nor were they ever told by

Defendants (or anyone else) that their shares were being transferred. The only notice given to the

Sisters was buried in tax returns prepared by Defendants’ accountants and sent to the Sisters well

after the date upon which the tax returns were filed. Purportedly to cover their theft of the Sisters

shares of stock of Liptis, Defendants made two payments of $33,000 and $80,000 to the Sisters,

falsely telling them both that the payments were bonus distributions made to family members

after the valuable Walgreens lease was signed, and as additional compensation for the Sisters

agreeing to work in the Walgreens pharmacy for two years during the “transition period.” The

sisters were also told that Sherin’s share was larger than Asha’s share, because Sherin’s husband,

Hesham Awad, had worked so many years for Lotfi in the Leptis pharmacy in the Bronx, and

Sherin continued to work as the pharmacy’s manager. At no time did Defendants tell their Sisters

that the payments were for the purchase of their shares of stock of Liptis. Nevertheless,

Defendants forged the necessary transfer documents, and instructed their accountants to make

false entries in the Sister’s tax returns to reflect the illegal transfers of the Sisters’ shares of stock

of the two Liptis entities.

        6.       In furtherance of their scheme to defraud the Plaintiffs, Defendants, through a

series of thefts and fraudulent mortgages, misappropriated over $20,000,000 in equity from

Omar Holding and New Life, by obtaining loans secured by the properties owned by Omar

Holding and New Life. The proceeds from these loans were neither used for the benefit of Omar

Holding or New Life, nor distributed to the Plaintiff-shareholders of those entities. In order to

obtain these multi-million dollar mortgage loans, Defendants forged shareholder agreements and
                                                    3
            Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 4 of 23



prepared and submitted false and misleading loan documents, personal financial statements,

affidavits of title, affidavits of ownership, corporate resolutions, and leasing documents and

information, using electronic wire transmissions and the U.S. mail to the lending institutions and

other related parties. In total, between 2009 and 2017, the Defendants burdened the New Life

and Omar Holding properties with over $20,000,000 of mortgage indebtedness, diluting a

substantial portion of the Plaintiffs’ equity interests in New Life and Omar Holding.

       7.       Additionally, for at least six years and through 2017, Defendant Sharif Omar

extorted money from Plaintiff Hesham Awad by demanding cash payments several times a year,

under the implicit threat that he would terminate Hesham Awad’s lease of the Bronx Property, if

he did not comply. In total, Sharif Omar extorted over $70,000 from Hesham Awad.

       8.       Through this suit, Plaintiffs seek to hold Defendants and those who conspired

with them accountable for their systematic misappropriation of the Sisters’ shares of stock in the

two Liptis entities, and a substantial portion of Plaintiffs’ equity interests in New Life and Omar

Holding. Because the Defendants’ scheme and long-term pattern of illicit conduct involved the

violation of certain federal statutes,1 Plaintiffs bring this suit against the Defendants pursuant to

the civil damages provisions of the Racketeering Influenced and Corrupt Organizations Act. 18

U.S.C. §§1961, et seq. (“RICO”). Further, Plaintiffs assert New York state law claims against

Defendants for breach of fiduciary duties and conversion, which claims are redressable herein

pursuant to the Court‘s supplemental jurisdiction.

                                     Jurisdiction And Venue

       9.       This Court has federal question jurisdiction under 28 U.S.C. §1331 and 18 U.S.C.

§1964(a), and supplemental jurisdiction of state law claims under 28 U.S.C. §1367.



1
  Mail fraud, 18 U.S.C. §1341; Wire fraud, 18 U.S.C. §1343; Bank fraud, 18 U.S.C. §1344
statutes.
                                              4
          Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 5 of 23



       10.     Venue is appropriate in this Court because (a) one of the Defendants resides in

this District and (b) most of the Defendants’ acts and transaction constituting violations of RICO,

and their related tortious conduct, occurred in this District.



                                               Parties

       11.     Plaintiff HESHAM AWAD is an individual who resides at 47 Brookdale Avenue,

New Rochelle, New York 10801, and is the son-in-law of Lotfi.

       12.     Plaintiff SHERIN AWAD is an individual who resides at 47 Brookdale Avenue,

New Rochelle, New York 10801, and is the daughter of Lotfi.

       13.     Plaintiff AHMED AWAD is an individual who resides at 47 Brookdale Avenue,

New Rochelle, New York 10801, and is the grandson of Lotfi.

       14.     Plaintiff JEHAN AWAD is an individual who resides at 47 Brookdale Avenue,

New Rochelle, New York 10801, and is the granddaughter of Lotfi.

       15.     Plaintiff NABIL EL SHAIKH is an individual who resides at 122-05 82nd Road,

Kew Gardens, New York 11415, and is the son-in-law of Lotfi.

       16.     Plaintiff ASHA EL SHAIKH is an individual who resides at 122-05 82nd Road,

Kew Gardens, New York 11415, and is the daughter of Lotfi.

       17.     Plaintiff YUSUF ELSHAIKH is an individual who resides at 122-05 82nd Road,

Kew Gardens, New York 11415, and is the grandson of Lotfi.

       18.     Plaintiff OMAR ELSHAIKH is an individual who resides at 122-05 82nd Road,

Kew Gardens, New York 11415, and is the grandson of Lotfi.

       19.     Plaintiff MOHAMED OMAR is an individual who resides at 7073 Kennedy Blvd,

North Bergen, New Jersey 07047, and is the brother of Lotfi.



                                                  5
          Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 6 of 23



        20.     Upon information and belief, Defendant SHARIF OMAR is an individual who

resides at 430 East 86th Street, Apt 15F, New York, New York 10028, and is the son of Lotfi.

        21.     Upon information and belief, Defendant SAMI OMAR is an individual who

resides at 2747 Paradise Road Unit 3103, Las Vegas, Nevada 89109, and is the son of Lotfi.



                                               Facts

Background

        22.     Liptis Pharmaceuticals USA, Inc. was a family owned business, originally formed

by the parties’ father, Lotfi Omar.2 Liptis Pharmaceuticals USA, Inc. engages in developing

pharmaceuticals, nutraceuticals, and consumer healthcare products for customers worldwide. It

offers products in various therapeutic areas, including cardiovascular, depression and generalized

anxiety disorders, gastrointestinal and infectious disease, motion sickness/nausea, osteoarthritis,

diabetes, aphrodisiacs and sexual dysfunction, liver disease, dermatology, anorectal disease,

hyperlipidemia, women’s health, musculoskeletal disorder, and nutrition; and products to relieve

impotence and sexual dysfunction in men. The company is based in Spring Valley, New York.

Liptis Holding Corp. is a single purpose entity that owns the real property where Liptis

Pharmaceuticals USA, Inc. is located.

        23.     Significantly, upon information and belief, Liptis is about to get FDA approval on

several medications that it is currently marketing in the Middle East through its affiliated entity,

Liptis Egypt, including an oral anti-diabetic medication that, upon approval, will cause the value

of Liptis to increase significantly.




2
 Lotfi Omar has four children, Plaintiffs Sherin Awad and Asha El Shaikh, and Defendants Sami
Omar and Sharif Omar. Plaintiff Hesham Awad is married to Plaintiff Sherin Awad, and
together they have two children, Plaintiffs Ahmed Awad and Jehan Awad. Plaintiff Nabil El
                                                 6
           Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 7 of 23



         24.   On or about May 1, 2006, the Sisters each acquired a 25% share in Liptis

Pharmaceuticals USA Inc. from their father, Lotfi. On January 1, 2009, they each acquired a

40% share in Liptis Holding LLC from Lotfi.

         25.   In addition, all of the Plaintiffs own shares in Omar Holding and the Sisters own

shares in New Life, in various amounts.

         26.   New Life is a single purpose entity that owns the real property and building

located at 2162 Third Avenue, New York, New York (heretofore defined as the “Manhattan

Property”). The New Life building is a four-story commercial building containing at least five

units.

         27.   Omar Holding is a single purpose entity that owns the real property and building

located at 1618 Westchester Avenue, Bronx New York (heretofore defined as the “Bronx

Property”). The Bronx Property is improved with a one-story commercial building containing

nine units.

         28.   Upon information and belief, from in or about 2009 through the date hereof,

Defendants commingled the income from Liptis, Omar Holding and New Life.

         29.   During the period from in or about 2011 through 2017, the Defendants made

certain distributions of the commingled income from Liptis, Omar Holding and New Life to the

Sisters and to their mother, Hekmat Omar (“Hekmat”). However, Defendants did not cause the

entities to pay the distributions to the Sisters and Hekmat as ordinary dividends. Upon

information and belief, in order to create tax deductions for the benefit of Omar Holding, New

Life and Liptis, Defendants fraudulently paid the distributions to the Sisters and Hekmat as

employment wages, even though none of them were employed by any of those entities.



Shaikh is married to Plaintiff Asha El Shaikh, and together they have two children, Plaintiffs
Yusuf ElShaikh and Omar ElShaikh. Plaintiff Mohammad Omar is Lotfi Omar’s brother.
                                                7
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 8 of 23



                                The Overall Fraudulent Scheme

       30.     Defendants’ fraud consists of a scheme to steal Plaintiffs’ valuable investments.

In furtherance of the scheme, Defendants forged shareholder agreements, stock transfer

documents, personal financial statements, affidavits of title, affidavits of ownership, corporate

documents, leasing documents and bank loan documents. They misappropriated the Sisters’

shares of stock in the two Liptis entities, and looted the real estate investments owned by Omar

Holding and New Life through a series of fraudulent mortgage loans.

       31.     The Sisters never agreed to sell their shares of stock in Liptis to anyone or any

entity. Further, at no time did they ever sign a stock purchase agreement, a stock transfer or any

other stock transfer document to convey their shares of Liptis. Those shares of stock of Liptis

were stolen from them by Defendants in 2011.

       32.     As part of their scheme to steal the Sisters’ shares of stock in Liptis, and to reflect

the sales in the Sisters’ tax returns, Defendants, through the use of the U.S. mail and/or national

recognized wire services, made payments of $33,000 and $80,000 to Asha and Sherin,

respectively, telling them both that the payments were distributions as and for additional

compensation to the Sisters for agreeing to work in the Walgreens pharmacy for two years

during the “transition period.” The sisters were also told that Sherin’s share was larger than

Asha’s share, because Sherin’s husband, Hesham Awad, had worked so many years for Lotfi in

the Leptis pharmacy in the Bronx. At no time did Defendants tell their Sisters that the payments

were for the purchase of their shares of stock of Liptis.

       33.     Upon information and belief, in 2011, the property owned by Liptis had an

approximate value in excess of $3,000,000, and the Liptis entities had an approximate total value

in excess of $5,000,000. At the time Defendants stole the Sisters’ shares of stock in Liptis, they

had a value substantially in excess of the amounts paid by the Defendants to the Sisters.
                                                 8
            Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 9 of 23



          34.   In 2011, Defendants caused their accountants to fraudulently report in the Sisters’

federal tax returns that the payments were for the purported sale of the Sisters’ shares of stock of

Liptis.

          35.   Throughout their scheme, Defendants used a law firm based in Nassau County,

New York (hereinafter, the “Law Firm LLC”),3 either knowingly or unwittingly, to prepare and

transmit, through the U.S. mail and/or nationally recognized wire services, misleading stock

transfer documents, shareholder agreements, corporate records and resolutions, personal

financial statements, affidavits of title, affidavits of ownership, leasing records and other

financial records.

          36.   Upon information and belief, as a result of Defendants’ theft of the Sisters’ shares

of stock in 2011, by December 2011, Defendant SAMI OMAR owned 45% of Liptis and

Defendant SHARIF OMAR owned 55% of Liptis.

          37.   Upon information and belief, through threats and extortion, Defendant SHARIF

OMAR subsequently coerced SAMI OMAR to transfer all of his shares of stock of Liptis to

SHARIF OMAR. As a result, as of the date of this complaint, upon information and belief,

Defendant SHARIF OMAR is the sole shareholder and owner of the two Liptis entities.

          38.   In addition, through a brazen scheme of misrepresentations and fraud, and

through the use of the U.S. mail and/or nationally recognized wire services, Defendants

misappropriated over $20,000,000 of loan proceeds from New Life and Omar Holding, secured

by mortgages against the real property owned by those entities.




3
  “Lawfirm LLC” is a fictitious name for the non-party law firm which represented Defendants
in matters related to Omar, New Life and Liptis. Upon information and belief, Lawfirm LLC
facilitated and was an accomplice to Defendants’ actions described herein. A member of Law
Firm LLC appears on certain loan documents of Omar Holding as an officer of Omar Holding.
However, for purposes of this litigation, Plaintiffs are using the fictitious name “Law Firm LLC”
                                                  9
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 10 of 23



        39.     On or about May 1, 2009, Defendants fraudulently applied for a mortgage loan

from Banco Popular, using the Bronx Property as collateral for the loan. Upon information and

belief, the loan application submitted to Banco Popular for the mortgage loan contained false and

inaccurate information pertaining to Defendants’ authority to apply for the loan, and false and

misleading financial information about Omar Holding and the Bronx Property, including bogus

leases and inflated rent rolls.

        40.     On or about August 20, 2009, relying upon the false and misleading information

and documents submitted by Defendants, Banco Popular approved the mortgage loan to

Defendants. As a result of the fraudulently obtained loan, Defendants received $4,235,213.64 in

proceeds from Banco Popular. That mortgage was then consolidated with prior mortgages,

burdening the Bronx Property with a total mortgage indebtedness of $4,500,000.

        41.     On or about March 1, 2012, Defendants fraudulently applied for a mortgage loan

from Investors Bank, using the Bronx Property as collateral for the loan. Upon information and

belief, the loan application submitted to Banco Popular for the mortgage loan contained false and

inaccurate information pertaining to Defendants’ authority to apply for the loan, and false and

misleading financial information about Omar Holding and the Bronx Property, including bogus

leases and inflated rent rolls.

        42.     On or about June 12, 2012, relying on the false and misleading information and

documents submitted by Defendants, Investors Bank approved the mortgage loan to Defendants.

As a result of the fraudulently obtained loan, Defendants received $2,299,019.55 in proceeds

from Investors Bank. That mortgage was then consolidated with prior mortgages, burdening the

Bronx Property with a total mortgage indebtedness of $6,552,000.



to avoid subjecting Law Firm LLC to any embarrassment, because, at this time, Plaintiffs do not
know the full extent of Law Firm LLC’s knowledge of Defendants’ fraudulent scheme.
                                            10
           Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 11 of 23



        43.     On or about March 1, 2015, Defendants fraudulently applied for a mortgage loan

from TD Bank, using the Bronx Property as collateral for the loan. Upon information and belief,

the loan application submitted to Banco Popular for the mortgage loan contained false and

inaccurate information pertaining to Defendants’ authority to apply for the loan, and false and

misleading financial information about Omar Holding and the Bronx Property, including bogus

leases and inflated rent rolls.

        44.     On or about August 6, 2015, relying on the false and misleading information and

documents submitted by Defendants, TD Bank approved the mortgage loan to Defendants. As a

result of the fraudulently obtained loan, Defendants received $4,899,840.77 in proceeds from TD

Bank. That mortgage was then consolidated with the prior mortgages.

        45.     In total, Defendants have burdened the Bronx Property owned by Omar Holding

with more than $11,400,000 of indebtedness as a result of the mortgage loans described herein,

for their own personal gain.

        46.     In January 2017, Defendants burdened the Bronx Property with an additional

$1,000,000 mortgage filed, upon information and belief, as additional collateral for a $1,000,000

loan made to Liptis Pharmaceutical USA, Inc. Defendants utilized their illegal ownership and

control of Liptis to facilitate this mortgage, by cross-collateralizing Omar Holding’s property for

Liptis Pharmaceutical USA, Inc.’s debt.

        47.     As a result of the fraudulent mortgages described herein, the Bronx Property is

now encumbered with a $12,434,073 secured mortgage debt, and none of the proceeds were

invested into the Bronx Property or shared with any of the Plaintiffs, as shareholders of Omar

Holding.

        48.     With regard to the New Life property, upon information and belief, on or about

July 1, 2009, Defendants fraudulently applied for a mortgage loan from ER Holdings, LLC,
                                               11
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 12 of 23



using the New Life property as collateral for the loan. Upon information and belief, the loan

application submitted to ER Holdings, LLC, for the mortgage loan contained false and inaccurate

information pertaining to Defendants’ authority to apply for the loan, and false and misleading

financial information about New Life and the Manhattan Property, including bogus leases and

inflated rent rolls.

        49.     On or about October 20, 2009, relying on the false and misleading information

and documents submitted by Defendants, ER Holdings, LLC approved the mortgage loan to

Defendants, which used the New Life property as collateral. As a result of the fraudulently

obtained loan, Defendants received $1,100,000 in proceeds from ER Holdings, LLC. Upon

information and belief, Defendants used $100,000 of the loan proceeds for construction expenses

pertaining to the New Life property, and transferred the remaining $1,000,000 of the loan

proceeds to Liptis Pharmaceuticals USA, Inc.        On May 10, 2012, that mortgage was then

assigned to Investors Bank. On May 24, 2012, the mortgage was consolidated with a new

mortgage from Investors Bank, burdening the property owned by New Life with a total

consolidated mortgage loan debt of $1,975,000.

        50.     On March 1, 2017, Investors Bank assigned the New Life consolidated mortgage,

which at the time had a total outstanding debt of $1,762,177, to BankUnited, N.A.

        51.     Upon information and belief, on December 1, 2017, Defendants fraudulently

applied for a mortgage loan from BankUnited, N.A., using the New Life property as collateral

for the loan. Upon information and belief, the loan application submitted to BankUnited, N.A.

for the mortgage loan contained false and inaccurate information pertaining to Defendants’

authority to apply for the loan, and false and misleading financial information about New Life

and the Manhattan Property, including bogus leases and inflated rent rolls.



                                               12
           Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 13 of 23



        52.     On or about March 6, 2017, relying on the false and misleading information and

documents submitted by Defendants, BankUnited, N.A. approved the mortgage loan to

Defendants, which used the New Life property as collateral. As a result of the fraudulently

obtained loan, Defendants received $7,987,822.43 in loan proceeds from BankUnited, N.A. The

New Life mortgage loans were then consolidated into a combined $9,750,000 mortgage.

        53.     In total, Defendants have encumbered New Life’s real property with more than

$9,750,000 in mortgage loan indebtedness. The New Life property was used as collateral for the

combined $9,750,000 mortgage lien, and little of the proceeds were invested into the Manhattan

Property and none of the proceeds was shared with either of the Sisters or New Life

shareholder/family members.

        54.     In furtherance of their scheme to defraud, Defendants relied upon the professional

services of its attorneys, Law Firm LLC, who, either knowingly or unknowingly, facilitated the

fraudulent transactions described herein, including the preparation of false stock transfer

documents and shareholder agreements that were forged by Defendants and the preparation and

transfer by U.S. mail and/or electronic wire services of false and misleading financial documents,

corporate records and resolutions, personal financial statements, affidavits of title, affidavits of

ownership, leasing documents and rent rolls required by and relied upon by the aforesaid lending

banks to secure the mortgage loans described herein. Law Firm LLC, either knowingly or

unknowingly, facilitated Defendants’ conversion of the Sisters’ ownership interests in the two

Liptis entities, and the dilution of the Plaintiffs’ ownership interests in New Life and Omar

Holding.

        55.     In total, Defendants have stolen over $20,000,000 from Plaintiffs, plus all of the

Sisters’ shares of stock of Liptis.



                                                13
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 14 of 23



                               As And For A First Claim For Relief
                               (RICO Violations By All Defendants)

        56.     Pursuant to 18 U.S.C. §1962(b), it is unlawful “for any person through a pattern if

racketeering activity . . . to acquire or maintain, directly or indirectly, any interest in or control of

any enterprise . . . .” Further, pursuant to 18 U.S.C. §1962(c), it is unlawful “for any person

employed by or associated with any enterprise           . . . to conduct or participate, directly or

indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering activity . . .

.” In addition, pursuant to 18 U.S.C. §1962(d), it is unlawful “for any person to conspire to

violate any of the provisions of subsections . . . (b), or (c) of [§1962].”

        57.     The course of conduct described above constitutes violations by Defendants of

§1962(b), (c) and (d) of RICO. The Defendants engaged in a pattern of wrongful conduct

involving mail fraud, wire fraud and bank fraud (the “Predicate Acts”) to enable Defendants to

acquire the Sisters’ interests in, and then maintain control over, Liptis, and to mortgage the real

properties owned by Liptis, New Life and Omar. Further, the Defendants combined together to

engage in a pattern of wrongful conduct involving the Predicate Acts to conduct, participate,

directly or indirectly, in the conduct of the conspiracy to allow Defendants to rain in control of

Liptis, Omar and New Life, and thus plunder, pillage and loot the assets of Liptis, Omar and

New Life over the last ten (10) years. As a result of Defendants’ wrongful conduct, the equity

value of Liptis, Omar and New Life has been substantially diminished to the Plaintiffs’

detriment, and the Sisters’ shares of stock and interests in Liptis have been stolen.

Predicate Acts

        58.     Mail Fraud

                (a) the Defendants participated in a scheme or artifice to defraud or attempt to
                    defraud the Sisters of their shares of stock and interests in Liptis;



                                                  14
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 15 of 23



                (b) the Defendants, or someone associated with the scheme, used the mails or
                    caused the mails to be used, by placing or causing to be placed in an
                    authorized depository for mail a letter intended to be sent or delivered by the
                    United States Postal Service; and

                (c) the use of the mail was for the purpose of executing the scheme.

In that regard, the United Stated mails were used on a regular, continuous and systematic basis in

connection with the implementations and execution of the schemes set forth above.

        59.     In connection with the scheme to defraud the Sisters of the shares in Liptis,

Defendants knew, must have known, or should have known, that the United Sate’s mails would

be used in connection with some aspect of the furtherance of this scheme.              In particular:

Defendants used the mail to provide fraudulent documents and information to their accountants

to make fraudulent entries in the Sisters’ tax returns for 2011 pertaining to their shares of stock

and interest in Liptis, knowing that the accountants would use the mail to send such fraudulent

tax returns to the Sisters.

        60.     Wire Fraud

                (a) the Defendants participated in a scheme or artifice to defraud or attempt to
                    defraud the Sisters of their shares and interests in Liptis;

                (b) the Defendants, or someone associated with the scheme or artifice, transmitted
                    communications by means of a telephone, computer or fax machine connected
                    to interstate wires for the purpose of executing such scheme or artifice; and

                (c) the Defendants, or someone associated with the scheme or artifice, used a
                    telephone, computer or fax machine connected to interstate wires willfully and
                    with the specific intent to carry out some essential step in attempting to carry
                    out the scheme or artifice to defraud or attempt to defraud the Sisters.

In that regard, the interstate wires were used on a regular, continuous and systematic basis in

connection with the implementation and execution of the scheme to defraud the Sisters of their

shares and interest in Liptis, as set forth above. In particular: Defendants used the interstate

wires to provide fraudulent documents and information to their accountants to make fraudulent


                                                15
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 16 of 23



entries in the Sisters’ tax returns for 2011 pertaining to their shares of stock and interest in Liptis,

and caused the accountants to use the nationally recognized wire services to file such tax returns

with the State of New York and the Internal Revenue Service.

        61.     Bank Fraud

                (a) the Defendants participated in a scheme or artifice to defraud or attempt to
                    defraud financial institutions, by representing that they were authorized to
                    secure mortgages, using the properties owned by New Life, Omar and Liptis,
                    as collateral;

                (b) the Defendants, or someone associated with the scheme, made use of the
                    moneys, funds, credits, assets, securities, or other property owned by, or under
                    the custody or control of, a financial institution, by means of false or
                    fraudulent pretenses, representations, or promises;

                (c) the Defendants, or someone associated with the scheme or artifice, used the
                    false and fraudulent representations willfully and with the specific intent to
                    carry out some essential step to carry out the scheme or artifice to defraud or
                    attempt to defraud the financial institutions and Plaintiffs.

In that regard, the financial institutions were used on a regular, continues and systematic basis in

connection with the implementation and execution of the scheme to defraud the financial

institutions, by fraudulently securing mortgages that used the properties owned by Omar, New

Life and Liptis as collateral, and thereby devaluing Plaintiffs’ shares and interest in Omar, New

Life and Liptis, as set forth above. In particular:

                (a) Defendants’ mispresented to various banks and financial institutions that they
                    were authorized to secure the mortgages, using the properties owned by Omar,
                    New Life and Liptis as collateral for the mortgage loans, by means of
                    fraudulent statements and documents; and

                (b) Defendants utilized false and fraudulent statements and documents to secure
                    said mortgages and to withdraw over $20,000,000 from various banks and
                    financial institutions in proceeds for their own personal gain;

        62.     Pattern of Racketeering Activity. As described herein, the Defendants engaged in

numerous acts of racketeering activity within ten years of each other. The Predicate Acts and

other wrongful conduct of the Defendants described herein were related in the sense that they
                                                  16
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 17 of 23



involved the same or similar purposes, results, participants, victims, and methods of

commissions, and did not involve isolated or sporadic events. Further, there was continuity of

conduct in that the Predicate Acts and other wrongful activities of the Defendants described

herein extended over a consecutive period of time and involved conduct with the continuing

wrongful activities.

       63.     Enterprise. Pursuant to 18 U.S.C. 1962(b), the Defendants engaged in the pattern

of racketing activity described herein to empower Defendants to acquire Plaintiffs’ interests in,

and then maintain control over, the affairs, assets and interests of Omar, New Life and Liptis, an

enterprise affecting interstate commerce within the meaning of 19 U.S.C. §1961(4).

       64.     Further, pursuant to 18 U.S.C. §1962(c), Defendants, and other persons and

entities not named as defendants herein, have participated in an associational enterprise-in-fact

affecting interstate commerce. The associational enterprise was devoted to the wrongful conduct

and fraudulent purpose of enabling Defendants to acquire Plaintiffs’ interests in, and then

maintain control over, Liptis, Omar and New Life, thereby allowing Defendants to pillage,

plunder and loot the assets of Liptis, Omar and New Life, over a ten year period. Defendants’

conduct resulted in the substantial dilution of value of Liptis, Omar and New Life, and thus, the

inability of Plaintiffs to receive their interests in same.     The enterprise has an ongoing

organization and functions as a continuing unit.      Defendants conducted the affairs of the

enterprise through a pattern of racketeering activity described herein. Accordingly, the joining

together by Defendants, and other persons and entities not named as Defendants herein, for the

purpose of allowing Defendants: (a) to misappropriate the ownership and/or assets of Liptis,

Omar and New Life and (b) to acquire and then maintain control over the affairs of same,

constitutes an associated-in-fact “enterprise” within the meaning of 19 U.S.C. §1961(4).



                                               17
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 18 of 23



       65.     In addition, the Defendants participated in varying capacities in the wrongful and

fraudulent scheme described above to allow Defendants to (a) misappropriate the ownership

and/or assets of Liptis, Omar and New Life in fraud of Plaintiffs, and (b) to acquire Plaintiffs’

interests in, and then maintain control over, Liptis.      The Defendants willfully associated

themselves with the schemes set forth herein and willfully participated in such scheme. As such,

Defendants, and those under their direction, committed numerous fraudulent and wrongful acts

which constitute the predicate acts of mail fraud, wire frauds and bank fraud. The Defendants

knew about and agreed to facilitate the scheme, and provided knowing and substantial assistance

toward the accomplishment of these wrongful goals. In addition, the Defendants aided and

abetted the Predicate Acts described herein. Accordingly, pursuant to 18 U.S.C. §1962(d) and

18 U.S.C. §2, the Defendants are liable as principals and co-conspirators.

       66.     Injury. While some of Defendants’ RICO violations may have occurred a number

of years ago, the Defendants wrongful conduct did not give rise to a claim for relief under 18

U.S.C. §1964(c) until those violation resulted in an injury to Plaintiffs’ business and property.

Then, the RICO claim did not accrue until Plaintiffs learned that their shares of stock in Liptis

were fraudulently transferred from their ownership and control, and that Liptis, Omar and New

Life were substantially diluted by Defendants’ actions in burdening the properties owned by

Liptis, New Life and Omar with millions of dollars in mortgages loan indebtedness, and thus

Plaintiffs suffered damages because they were not able to receive the value of their interests in

same. As shareholders in Liptis, Omar and New Life, Defendants owed an independent and

direct legal duty to Plaintiffs, the breach of which caused harm and damage to the business and

property of Plaintiffs.

       67.     Further, although the fraudulent conspiracy described herein was directed

primarily at Plaintiffs, the victim of the Defendants’ fraudulent schemes and conspiracy were
                                               18
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 19 of 23



both Plaintiffs and the financial institutions which loaned money to Defendants, based upon false

and fraudulent pretenses. Plaintiffs have been injured in their business or property by reason of a

violation of 18 U.S.C. §1962. Pursuant to 18 U.S.C. 1964(c), Plaintiffs are entitled to recover

from the Defendants treble their actual damages, reasonable attorneys’ fees and the costs and

expenses of this action.

                             As And For A Second Claim For Relief
                                 (Breach of Fiduciary Duties)

       68.      Plaintiffs repeat, reallege and reiterate each and every allegation contained in

paragraphs “1” through “67” above, as if the same were set forth fully hereat.

       69.      As shareholders and officers of Liptis, Omar and New Life, Defendants owed the

Plaintiffs fiduciary duties of the highest magnitude, including:

       (a) A duty of undivided loyalty;

       (b) A duty to act in good faith in any matter relating to Liptis, Omar and New Life;

       (c) A duty to avoid self–dealing and to not profit at the expense of Plaintiffs;

       (d) A duty of full disclosure, including a duty to correct and clarify any prior

             misstatements or omissions of material facts; and

       (e) A duty to not misappropriate or otherwise use funds, assets and business

             opportunities of Liptis, Omar and New Life for their personal use.

The course of conduct set forth above constitutes breaches by Defendants of their fiduciary

duties that they owed to the Plaintiffs, which proximately caused harm and damage to Plaintiffs.



                              As And For A Third Claim For Relief
                                 (Conversion of Shares of Stock)

       70.      Plaintiffs repeat, reallege and reiterate each and every allegation contained in

paragraphs “1” through “69” above, as if the same were set forth fully hereat.
                                                19
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 20 of 23



        71.     Pursuant to their stock ownership, Plaintiffs SHERIN AWAD and ASHA EL

SHAIKH each had clear legal ownership and right to possession of a 39.890411% share in Liptis

Pharmaceuticals USA Inc. and a 40% share in Liptis Holding LLC.

        72.     Defendants wrongfully misappropriated the Sisters’ shares of stock for their own

benefit, in violation of the Sisters’ property rights.

        73.     As a proximate result of Defendants’ acts of conversion, the Sisters have been

deprived of their property rights and suffered damages in excess of $3,000,000, in an amount to

be proved at trial.

        74.     The aforementioned acts of Defendants were willful, wanton, malicious and

oppressive, were undertaken with the intent to defraud, and justify the awarding of exemplary

and punitive damages.

                                               Damages

        75.     The reasonably foreseeable consequences of the Defendants’ wrongful conduct as

set forth above were not only the systematic diversion of assets, income and opportunities that

belonged to Plaintiffs, but also the prospect that Liptis, Omar and New Life will be rendered

insolvent, so that Plaintiffs would no longer have the value of their interests and shares.

        76.     Had the Defendants not engaged in the wrongful conduct set forth above,

Plaintiffs would continue to own their shares in Liptis and maintain control over same. In

addition, Defendants’ would not have had the opportunity to substantially dilute the value of

Liptis, Omar and New Life, by burdening the properties owned by Liptis, Omar and New Life

with over $20,000,000 of indebtedness. Plaintiffs’ shares in interest are currently valued at

$6,232,609.36 in Liptis, Omar and New Life. As a direct, proximate and consequential result of

the Defendants’ wrongful conduct, as set forth above, the value of Liptis, Omar and New Life



                                                  20
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 21 of 23



has been substantially diluted, with no likelihood of any distribution to Plaintiffs of their interests

and shares.

       77.     Plaintiffs have been injured in their business and property, and have suffered

direct, proximate and consequential damages as a result of the acts described above in an amount

not less than (a) for Plaintiff HESHAM AWAD’s interests, $578,480.64 (4.089413% of

$12,434,073.96, which is the total diminution in value of Omar + $70,000, which is the sum of

money Defendant Sharif extorted from Hesham Awad), (b) for Plaintiff SHERIN AWAD’s

interests, $3,672,228.67 (40% of $3,750,000, which is the total value of Liptis + 4.398427% of

$12,434,073.96, which is the total diminution in value of Omar + 16.67% of $9,750,000, which

is the total diminution in value of New Life), (c) for Plaintiff AHMED AWAD’s interests,

$508,480.64 (4.089413% of $12,434,073.96, which is the total diminution in value of Omar), (d)

for Plaintiff JEHAN AWAD’s interests, $508,480.64 (4.089413% of $12,434,073.96, which is

the total diminution in value of Omar), (e) for Plaintiff NABIL EL SHAIKH’s interests,

$508,480.64 (4.0894131% of $12,434,073.96, which is the total diminution in value of Omar),

(f) for Plaintiff ASHA EL SHAIKH’s interests, $3,672,228.67 (40% of $3,750,000, which is the

total value of Liptis + 4.398427% of $12,434,073.96, which is the total diminution in value of

Omar + 16.67% of $9,750,000, which is the total diminution in value of New Life), (g) for

YUSUF ELSHAIKH’s interests, $508,480.64 (4.089413% of $12,434,073.96, which is the total

diminution in value of Omar), (h) for OMAR ELSHAIKH’s interest, $508,480.64 (4.089413%

of $12,434,073.96, which is the total diminution in value of Omar), and (i) for MOHAMED

OMAR’s interest, $508,480.64 (4.089413% of $12,434,073.96, which is the total diminution in

value of Omar), plus interest from thereon from August 2009 to the date of judgment. These

damages include:



                                                 21
         Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 22 of 23



       (a)      damages for the amounts that Plaintiffs which have been able to receive as

                shareholders in Liptis, Omar and New Life but were prevented from doing so on

                the basis of Defendants’ wrongful conduct as set forth above; and

       (b)      Separate and independent damages in the amount of the collection expense

                damages for the attorneys’ fees and other expenses incurred in connection with

                their unsuccessful efforts to enforce their claims against Defendants. Within the

                last two years, Plaintiffs’ collection expense damages are in excess of $100,000.

       78.      In addition, because the wrongful acts of the Defendants as described above were

willful, intentional and malicious, or with such a high degree of recklessness that the Defendants

knew, or must have known or should have known, that harm would likely result to the Plaintiffs,

Plaintiffs seek an assessment of punitive damages against the Defendants in an amount not less

than three times Plaintiffs’ actual damages.

                                           Attorneys’ Fees

       79.      As a result of the acts described above, Plaintiffs have employed the undersigned

attorneys to prosecute their cause. Pursuant to 19 U.S.C. §1964(c), Plaintiffs are entitled to

recover reasonable attorneys’ fees from the Defendants for trial of this cause, plus additional

reasonable attorneys’ fees for any further trials, hearings or appeals.

                                                PRAYER

       Plaintiffs respectfully request:

       (1) That Plaintiffs have judgment against Defendants, jointly and severally, for an

             amount not less than the sum of (a) Plaintiffs’ actual damages’ as set forth above; (b)

             statutory treble damages under 18 U.S.C. §1964(c); (c) punitive damages in an

             amount not less than three time Plaintiffs’ actual damages; (d) pre- and post-judgment

             interest at the highest lawful rate; and (e) reasonable attorneys’ fees; and
                                                  22
       Case 1:18-cv-10810-NRB Document 1 Filed 11/19/18 Page 23 of 23



      (2) That the Court grant Plaintiffs an award of the costs and expenses of this action, and

          such other, further and different relief which they may be entitled

                                        JURY DEMAND

      Plaintiffs request a trial by Jury.

Dated: New York, New York
       November 19, 2018
                                                KLEIN & SOLOMON, LLP

                                            By: s/ Jay B. Solomon
                                               Jay B. Solomon, Esq. (JBS-3855)
                                               Attorneys for Plaintiffs
                                               275 Madison Avenue, 11th Floor
                                               New York, New York 10016
                                               (212) 661-9400




                                              23
